

116 SRES 741 ATS: Designating October 30, 2020, as a national day of remembrance for the workers of the nuclear weapons program of the United States.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 741IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. McConnell (for Mr. Alexander (for himself, Mr. Udall, Mr. McConnell, Mr. Schumer, Mr. Graham, Mr. Heinrich, Mr. Gardner, Mr. Brown, Mr. Portman, Mrs. Murray, Mr. Roberts, Ms. Cantwell, Mrs. Blackburn, Mr. Manchin, Mr. Markey, and Ms. Rosen)) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 30, 2020, as a national day of remembrance for the workers of the nuclear weapons program of the United States.Whereas, since World War II, hundreds of thousands of patriotic men and women, including uranium miners, millers, and haulers, have served the United States by building nuclear weapons for the defense of the United States;Whereas dedicated workers paid a high price for advancing a nuclear weapons program at the service and for the benefit of the United States, including by developing disabling or fatal illnesses;Whereas the Senate recognized the contributions, services, and sacrifices that those patriotic men and women made for the defense of the United States in—(1)Senate Resolution 151, 111th Congress, agreed to May 20, 2009;(2)Senate Resolution 653, 111th Congress, agreed to September 28, 2010;(3)Senate Resolution 275, 112th Congress, agreed to September 26, 2011;(4)Senate Resolution 519, 112th Congress, agreed to August 1, 2012;(5)Senate Resolution 164, 113th Congress, agreed to September 18, 2013;(6)Senate Resolution 417, 113th Congress, agreed to July 9, 2014;(7)Senate Resolution 213, 114th Congress, agreed to September 25, 2015;(8)Senate Resolution 560, 114th Congress, agreed to November 16, 2016;(9)Senate Resolution 314, 115th Congress, agreed to October 30, 2017;(10)Senate Resolution 682, 115th Congress, agreed to October 11, 2018; and(11)Senate Resolution 377, 116th Congress, agreed to October 30, 2019;Whereas a time capsule for a national day of remembrance has been crossing the United States, collecting stories and artifacts of workers of the nuclear weapons program that relate to the nuclear defense era of the United States, and a remembrance quilt has been constructed to memorialize the contribution of those workers;Whereas the stories and artifacts reflected in the time capsule and the remembrance quilt reinforce the importance of recognizing the workers of the nuclear weapons program of the United States; andWhereas those patriotic men and women deserve to be recognized for the contributions, services, and sacrifices they made for the defense of the United States: Now, therefore, be itThat the Senate—(1)designates October 30, 2020, as a national day of remembrance for the workers of the nuclear weapons program of the United States, including the uranium miners, millers, and haulers; and(2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities to commemorate October 30, 2020, as a national day of remembrance for past and present workers of the nuclear weapons program of the United States.